DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Applicants' arguments, filed April 21, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

When amending claim 1, formula (I) was inserted at the end of the claim instead of immediately after the mention of formula (I) earlier in the claim. The formula is also preceded by a colon, which is generally introduces a list of items but formula (I) is not a list and is not the structure of an activated CD44 molecule that immediately precedes the colon. To avoid possible confusion, formula (I) should be placed in close proximity to the recitation of formula (I) earlier in claim 1 and the colon after “activated CD44 molecule” removed.

Response to Amendment

The declaration under 37 CFR 1.132 filed April 21, 2022 is insufficient to overcome the rejection of claims 1, 2, 10, 13, 16 – 18, 20, 34, 35, 49 and 53 based upon Liang et al., Lee et al., Huang et al. and Tangutoori et al. as set forth in the last Office action because: the data set forth in the declaration does not establish evidence of unexpected results that are reasonably commensurate in scope with the instant claims.
The data presented in the declaration is the same as that set forth in the declaration filed January 14, 2022 with some additional explanation. The preparation procedure is laid out and the liposomes comprising CL1, DSPE and DSPC were allowed to stand for at least 24 hours to promote the formation of an inherently rigid inorganic polysiloxane network on the surface of the cerasome. After this time period elapsed (it is not clear if the same time period was used for all samples, since the time given was stated as “at least” 24 hours), the targeting ligand hyaluronic acid (HA) was added that conjugates to the HA to liposomes using the amine groups of the DSPE lipid and carboxylic acid groups on the HA. It is also stated that aorta segments that were analyzed represent the plaque since the plaque is in the aorta and the cerasome targets the aorta as a result.
However, the other issues previously identified that rendered the data insufficient remain, most notably that what the expected results would be have not been established and that only 3 of the samples can be compared because they only differ in the amount of CL1 monomer, have not been sufficiently addressed. Without explanation as to what the expected results would be, it cannot be determined if the results are in fact unexpected. Given that the CL1 monomer responsible for forming a rigid network on the exterior of the liposome, it could be that increasing amounts of this lipid results in a greater extent of such shell formation, leading to decreased ability to attach targeting ligand to the cerasome as the liposome surface with lipid headgroups for conjugation would be less accessible under such a structure. Altered ability to conjugate targeting ligand to the cerasome could affect cerasome localization and thus drug delivery. A simple plot of fraction of CL1 versus drug concentration for additional examples 2, 3 and 5 in the declaration is shown below. Acknowledging to limits of the conclusions that can be drawn from just three data points, the relationship appears to close to linear. Such a relationship may or may not be expected, but Applicants bear the burden of establishing what is expected, such that the alleged unexpected results can be evaluated to determine if they are in fact unexpected.
[Chart]
The issue with the proffered data not being reasonably commensurate in scope with the claims also remains. While the claimed ratio has been further narrowed to 5:2.5:1.5, the last item in these amounts remains “other lipids”. No explanation has been offered as to how the tested zwitterionic lipid DSPC is reasonably representative of all other lipids, including other zwitterionic lipids, but also positive, negative and non-lipids that fall within the scope of “other lipids”. 
Given these deficiencies, the weight of the evidence in support of unexpected results does not outweigh the prima facie case of obviousness and therefore the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 10, 13, 16 – 18, 20, 34, 35, 49 and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (ACSNano, 2015) in view of Lee et al. (Biochim Biophys Acta, 1995), Huang et al. (US 2012/0107229), Tangutoori et al. (WO 2015/031536) and Kawataki et al. (Chem Lett, 2011). This rejection is MAINTAINED for the reasons of record set forth herein.
Liang et al. discloses thermosensitive liposomes that are comprised of a cerasome-forming lipid (CFL) along with lipids including DSPE-PEG-2000 and the cationic lipid DPPC that can efficiently encapsulate hydrophilic and lipophilic drugs (whole document, e.g., abstract). Liposomal nanohybrid cerasomes have drawn attention as drug delivery systems since the atomic layer of polyorganosiloxane on the surface imparts higher morphological stability compared to liposomes and better biocompatibility compared to silica nanoparticles (p 1281, col 2, ¶ 2). The use of a temperature responsive liposome formulation should overcome the problems of drug release from stable cerasomes being too slow to maintain an effective concentration of the anticancer drug at the target site (p 1281, col 2). As shown in table 1, the molar ratio of the various components were varied and the resultant cerasomes exhibited different release behaviour (see figure 4). The particles had average sizes of around 180 nm (see table 1). It is proposed that the presence of MSPC and DSPE-PEG-2000 facilitates rapid drug release (p 1283, col 1, ¶ 1). 
The presence of a targeting ligand such as hyaluronic acid on the cerasome is not disclosed.
Lee et al. discloses that liposome carriers for anticancer agents such as doxorubicin have numbers advantages over free doxorubicin (p 134). While addition of PEG can enhance the circulation times, steric hindrance due to the PEG coating can inhibit ligand-mediated targeting of the liposomes when the targeting ligand is directly conjugated to the lipid bilayer (p 134, col 2, ¶ 2). Attaching the ligand such as folate via a long PEG spacer allow for efficient targeting with both effective target binding and prolonged circulation (p 134, col 2, ¶ 2).
Huang et al. discloses comparison and method for imaging and treating atherosclerotic diseases such as inhibiting and removing atherosclerotic plaques with targeted magnetic nanoparticles (whole document, e.g., abstract). A targeting ligand for a molecule associated with the plaque such as hyaluronic acid can be used (¶ [0005]). In one example, a hyaluronic acid with a molecular weight of about 31 kDa was coupled to the nanoparticles to act as a targeting agent (¶ [0186]). A therapeutic agent such as a statin such as lovastatin or simvastatin can also be present in the particles (¶ [0005] and claim 23). A suspension of the nanoparticles can be incubated with tissue (¶ [0196]) or injected into a subject (¶ [0197]). The preparation and administration of the nanoparticles to a tissue or subject requires the presence of one or more pharmaceutically acceptable carriers to form the suspension or composition for injection.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a targeting agent such as hyaluronic acid and a therapeutic agent such as a statin into the cerasomes of Liang et al. using the DSPE-PEG lipid present in the cerasomes. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the targeting ligand and therapeutic agent used depend on the desired application for the particles. For treating cancer, an anticancer agent with a cancer cell targeting ligand as in Lee et al. is appropriate. But Huang et al. discloses that targeted drug delivery to atherosclerotic plaques is also desired, and discloses HA as a targeting ligand for such tissues and statins as the therapeutic agent are appropriate for this application. The targeting ligand can be attached to the lipid containing structure via a DSPE-PEG lipid as disclosed by Lee et al.
The presence of the cationic lipid DOTAP is not disclosed.
Tangutoori et al. discloses nanoparticles for the delivery of poly(ADP-ribose polymerase (PARP) enzyme inhibitors to treat and prevent cancer (whole document, e.g., abstract). The terms nanoparticles, liposomes and lipid vesicles are used interchangeably (p 8, ln26 – 27). A variety of different lipid compositions can be used to make suitable lipid vesicles can contain or consist essentially of DPPC, DOTAP, cholesterol, and DSPE-PEG2000 with the molar ratio of DPPC, DOTAP, cholesterol, and DSPE-PEG2000 can be, for example, about 1 to 8 moles DPPC to about 0.05 to 1 mole DOTAP to about 0.5 to 2 moles cholesterol to about 0.1 to 5 moles SPE­PEG2000 with the ratios depending on the drug to be encapsulated therein (p 8, ln 11 – 25).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lipids and amounts of the lipids used to prepare the cerasomes. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Liang et al. discloses that the non-siloxane containing lipids present in the cerasome and the amounts of those lipids alters the drug releasing behavior of the cerasome. For cancer treatment, the use of temperature sensitive liposomes as in Liang et al. can be needed to deliver the desired amount of drug. Other lipid formulations can also be used to provide for a different level of drug release that does not require the application of heat to trigger drug release. Tangutoori et al. discloses that other cationic lipids such as DOTAP can be used in combination with DSPE-PEG for drug releasing liposomes along with a range of suitable molar ratios for the components that in part depend on the drug. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the drug to be delivered and the desired drug release profile. There is no evidence of record as to the criticality of the claimed ranges.
The recitations “for targeting an activated CD44 molecule” and “for targeting a vulnerable plaque” are recitations of the intended use of the claimed structure. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Given the presence of HA as a targeting ligand, the structures rendered obvious by the combined teachings of the applied prior art documents are capable of the intended use recited in the claims.
While none of the prior art explicitly described an inorganic polysiloxane reticulate structure on the liposome, the same materials are used to prepare the cerasomes of the applied prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Therefor the burden is shifted to Applicants to demonstrate that the structures of the prior art do not have such a reticulate structure.
The use of a cerasome monomer as in claim 1 as the cerasome forming monomer is not disclosed.
Kawataki et al. discloses the hollow structure of liposomes has made them useful for purposes such as drug delivery, but their practical use is limited by long term stability, but that issue can be overcome through the use of organic-inorganic hybrid comprising such as a cerasome which is a liposome with a ceramic-like layer on the surface (p 461, col 1, ¶ 1). The cerasome forming lipid of structure 1 at the bottom of col 1 on p 461 was used to encapsulate the water soluble molecule FITC-dextran (p 461, col 1, ¶ 1) and compared to a traditional phospholipid vesicle of DMPS due to its analogous phase transition temperature (sentence bridging cols 1 and 2 on p 461). The cerasome successfully retained 90% of entrapped FITC-dextran over 100 days after preparation but the entrapped marker spontaneously leaked from DMPC vesicles and eventually reached less than 10% retention in the first month (p 461, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the cerasome forming molecule of Kawataki et al. in the cerasomes of Liang et al., Lee et al., Huang et al. and Tangutoori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kawataki et al. discloses that this molecule can successfully be used to prepare cerasomes that do not leak the contents encompassed therein and the different structures of the lipid bilayer and cerasome component will alter properties such as the phase transition temperature.

Applicants traverse this rejection on the grounds that Liang differs from the present claims in that a PEG spacer is present between DSPE and the targeting ligand and is not directly attached and fails to disclose or suggest attachment without the PEG spacer group and the particular weight ratio of cerasome monomer, DSPE and other lipid molecules. No spacer such as PEG2000 is present between DSPE and the targeting ligand in amended claim 1. The person of ordinary skill in the art would not have been motivated to remove the PEG2000 moiety as doing so would eliminate the PEG coating recognized by Lee et al. at important for prolonged systemic circulation. Liang et al. fails to disclose or suggest the claimed weight ratio as DSPE is not discloses or suggested, let alone the weight ratio. 
These arguments are unpersuasive. Removal of the PEG spacer is not required, because the broadest reasonable interpretation of “wherein [the] DSPE is coupled through an amino group thereof to a targeting ligand by a covalent bond on the surface of the vesicle” includes, but is not limited to spacer-less linkage between the amine containing head group and the targeting ligand via covalent bonds. The DSPE-PEG-targeting molecule structure of Liang et al. and Lee et al. contains covalent bonds and thus meets this limitation of claim 1. The particular lipids selected and amount affects features such as release behaviour and can also depend on the drug as discussed by the applied prior art documents. The evidence in support of unexpected results (discussed elsewhere in this Office Action) does not outweigh the prima facie case of obviousness. 
Applicants also argue that the special technical effects achieved with the particular weight ratio of the specific cerasome monomer CL1, DSPE and other lipids cannot is disclosed or suggested by Liang. 
These arguments are unpersuasive. As discussed above in response to the concurrently filed declaration and also below, the evidence of record in support of the alleged unexpected results cannot be determined to be unexpected as the expected results have not been established. Since the evidence in support of unexpected results does not outweigh the prima facie case of obviousness, the rejection is maintained.
Applicants also argue that Liang is silent as to a targeting ligand capable of specifically binding to activated CD44. These deficiencies of Liang et al. are not remedied by Lee et al., Huang et al. and Tangutoori. Lee et al. also uses a PEG spacer when attaching the folate to the liposome. Neither Huang et al. nor Tangutoori et al. discloses or suggest all the features of the claimed cerasome delivery system.
These arguments are unpersuasive. The attachment of a hyaluronic acid, a targeting ligand capable of specifically binding to activated CD44, is rendered obvious by the teachings of Huang et al. in particular. Huang et al. and Tangutoori et al. need not teach all the elements of the claimed delivery system as those limitations are rendered obvious by the other applied prior art documents and the knowledge of the person of ordinary skill in the art as discussed in greater detail above. 
Regarding Kawataki et al. [now required to reject amended claim 1 due to the addition of formula (I) to claim 1], Applicants states that the reference does not disclose or suggest all the elements of the claimed delivery system.
As discussed in greater detail above, Liang et al., Lee et al., Huang et al., Tangutoori et al. are not deficient as alleged by Applicants so Kawataki et al. is not required to teach all the elements of the claimed cerasome delivery system.
Applicants also traverse on the grounds that the claimed invention exhibits unexpected results of superior performance in drug delivery and release at target sites. The cerasome delivery system targets the aorta as a result of targeting plaques in the aorta. The Office Action asserts that only additional examples 2, 3 and 5 are comparable and these examples demonstrate an embodiment of amended claim 1 has unexpected result and provides an adequate basis to support the scope of claim 1. These three samples only differed in the amount of CL1 present with the one having the claimed weight ratio of 5:2.5:1.5 providing the highest concentration in the drug plaque compared to those with 8 or 9 parts by weight of the CL1. A plot of examples 1 – 5 and 7 is given. Since DSPE and DSPC are very similar in chemical structure as they only differ in the amine group [one has a primary amine group while the other is tertiary amine group with three methyl groups attached], the total amount of DSPE and DSPC should be taken into account when the weight ratio to CL1 is investigated. The other lipids are conventional ingredients to form the closed vesicles and are known to a person skilled in the art. The unexpected results are reasonably commensurate in scope with the amended claims.
These arguments and evidence are unpersuasive. Neither the arguments or record nor the declarations filed discussed how isolation and analysis of the entire aorta are indicative of drug release from the liposomes as the liposomes could remain bound to the target without necessarily releasing their cargo. The claimed weight ratio requires DSPE alone as one element of the weight ratio with the final item being “other lipids”, which excludes CL1 and DSPE but includes all other lipids. The claims contain no limitions on the amount of DSPE and DPSC.  Thus, any comparisons that lump the amount of DSPE and DSPC together are contrary to limitations that are present in claim 1 even if there are not large structural differences between the two. The primary amino group in the DSPE head region serves as the attachment point of the activated CD44 targeting ligand. The reactivity of primary and tertiary amines in the chemical reactions used for conjugation with functional groups such as the carboxylic acids of HA are not the same, potentially confounding the comparison Applicants set forth. The claims do not recite weight ratio of CL1 to all the other lipids in the composition as plotted, but CL1 to one specific lipid (DSPE) and then all lipids that are not DSPE or CL1. Therefore the plot weight ratio of CL1 in the cerasome to drug concentration is not probative as what the expected results would be has not been established.
So even if the samples comprise 4 parts by weight of DSPC and DSPE albeit in different relative amounts were related to the limitations present in the claims, the potential effects of the different reactivity of the heads for conjugation with the targeting ligand have not been addressed, further hindering determination of what the expected results would be. If the dashed line in the figure in the remarks is supposed to be the expected results, no explanation is given as to why this would be the expected result. Arguments without factual support are mere allegations and are not found persuasive. That “other lipids” are known conventional and known to one skilled in the art does not explain how the one zwitterionic lipid was tested would be representative of any cationic, anionic, non-ionic and zwitterionic lipid that could be present in the cerasomes. While data for every possible species is not required to establish evidence of unexpected results that can overcome a prima facie case of obviousness, no attempt was made in either the declaration or arguments to proffer an explanation as to why the results obtained with DSPC would reasonably be expected to extend to all other possible lipids. Therefore, even if the expected results had been established, the evidence of record that falls within the scope of the claims and thus can be compared is not reasonably commensurate in scope with the claims.

Claim(s) 20, 34 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., Lee et al., Huang et al., Tangutoori et al. and Kawataki et al. as applied to claims 1, 2, 10, 13, 16 – 18, 20, 34, 35, 49 and 53 above, and further in view of Zadini et al. (US 2009/0035348). This rejection is MAINTAINED for the reasons of record set forth herein.
Liang et al., Lee et al., Huang et al., Tangutoori et al. and Kawataki et al. are discussed above.
While Huang et al. discloses statins such as simvastatin and lovastatin, rosuvastatin is not disclosed.
Zadini et al. discloses treating atherosclerosis in a mammal by administration of a bile acid and/or terpene atherosclerotic plaque emulsifier wherein the composition can also include a statin (abstract). Exemplary statins include lovastatin, simvastatin and rosuvastatin (¶ [0190]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rosuvastatin into the cerasomes of Liang et al., Lee et al., Huang et al., Tangutoori et al. and Kawataki et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Huang et al. discloses that statins such as simvastatin or lovastatin can be delivered to atherosclerotic plaques. Zadini et al. discloses that the genus of statins that can be used in conjunction with a method of treating atherosclerosis include the specific statins exemplified by Huang et al. as well as rosuvastatin. The selection of a known member of a genus of therapeutic agents suggested for use in the applied prior art is well within the skill of the person of ordinary skill in the art as such agents may have slightly different properties that would suggest the selection of one known member of the genus over another for a particular application.

Regarding Zadini et al., Applicants states that the reference does not disclose or suggest all the elements of the claimed delivery system.
As discussed in greater detail above, Liang et al., Lee et al., Huang et al., Tangutoori et al., Kawataki et al. are not deficient as alleged by Applicants so Zadini et al. is not required to teach all the elements of the claimed cerasome delivery system.

Claim(s) 1, 2, 10, 13, 16 – 18, 20, 34, 35, 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (ACSNano, 2015) in view of Mishra et al. (Drug Del, 2009), Huang et al. (US 2012/0107229), Tangutoori et al. (WO 2015/031536) and Kawataki et al. (Chem Lett, 2011). 
Liang et al. is discussed above.
The presence of a targeting ligand such as hyaluronic acid on the cerasome is not disclosed.
Mishra et al. discloses testosterone as a targeting ligand to direct the site-specific delivery of the anticancer agent 5-flurouracil (5-FU) bearing liposomes to androgen receptor (AR) positive tumors and other organs by coupling testosterone to DSPE, which is then used to prepare liposomes (whole document, e.g., abstract). DSPE is a constituent of the liposome membrane that can be used to direct the liposomes with encapsulated drug to AR positive organs (p 438, col 2, ¶ 2). As shown in figure 1, after modification of testosterone to contain a carboxylic acid group, the targeting ligand was coupled directly to the amine in the head group of the DSPE in the presence of DCC and NHS. Parameters such as the overall size of liposomes made without and with DSPE-testosterone are shown in table 1. The mean size of a colloidal drug carrier is an important requisite that influences the in vivo performance of delivery systems (p 443, col 2). 
Huang et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a targeting agent such as hyaluronic acid and a therapeutic agent such as a statin into the cerasomes of Liang et al. by direct conjugation of the HA to DSPE. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the targeting ligand and therapeutic agent used depend on the desired application for the particles. For treating cancer, an anticancer agent with a cancer cell targeting ligand as in Lee et al. is appropriate. But Huang et al. discloses that targeted drug delivery to atherosclerotic plaques is also desired, and discloses HA as a targeting ligand and statin as therapeutic agent are appropriate for this application. The targeting ligand can be attached to the lipid containing structure via a DSPE-PEG lipid as disclosed by Lee et al. or can be directly attached to DSPE without a PEG spacer as disclosed by Mishra et al., affecting the overall size of the particles and the relative positions of the targeting ligand and surface of the carrier. Mishra et al. explicitly discloses that the mean size of the particles can influence in vivo behaviour. Attachment of a large targeting ligand such as HA rather than a small molecule such as testosterone would increase the mean particle size more. Attachment of the HA directly to DSPE without a PEG spacer would be reasonably expected to reduce the alteration in overall size of the particles of Liang et al. as the HA molecules would be attached directly to the surface rather than attaching the large HA molecule to the PEG linker that already extends out from the lipid bilayer.
The presence of the cationic lipid DOTAP is not disclosed.
Tangutoori et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lipids and amounts of the lipids used to prepare the cerasomes. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Liang et al. discloses that the non-siloxane containing lipids present in the cerasome and the amounts of those lipids alters the drug releasing behavior of the cerasome. For cancer treatment, the use of temperature sensitive liposomes as in Liang et al. can be needed to deliver the desired amount of drug. Other lipid formulations can also be used to provide for a different level of drug release that does not require the application of heat to trigger drug release. Tangutoori et al. discloses that other cationic lipids such as DOTAP can be used in combination with DSPE-PEG for drug releasing liposomes along with a range of suitable molar ratios for the components that in part depend on the drug. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the drug to be delivered and the desired drug release profile. There is no evidence of record as to the criticality of the claimed ranges.
The use of a cerasome monomer as in claim 1 as the cerasome forming monomer is not disclosed.
Kawataki et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the cerasome forming molecule of Kawataki et al. in the cerasomes of Liang et al., Mishra et al., Huang et al. and Tangutoori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kawataki et al. discloses that this molecule can successfully be used to prepare cerasomes that do not leak the contents encompassed therein and the different structures of the lipid bilayer and cerasome component will alter properties such as the phase transition temperature.
The recitations “for targeting an activated CD44 molecule” and “for targeting a vulnerable plaque” are recitations of the intended use of the claimed structure. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Given the presence of HA as a targeting ligand, the structures rendered obvious by the combined teachings of the applied prior art documents are capable of the intended use recited in the claims.
While none of the prior art explicitly described an inorganic polysiloxane reticulate structure on the liposome, the same materials are used to prepare the cerasomes of the applied prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Therefor the burden is shifted to Applicants to demonstrate that the structures of the prior art do not have such a reticulate structure.

Claims 20, 34 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., Mishra et al., Huang et al., Tangutoori et al. and Kawataki et al. as applied to claims 1, 2, 10, 13, 16 – 18, 20, 34, 35, 49 and 53 above, and further in view of Zadini et al. (US 2009/0035348).
Liang et al., Mishra et al., Huang et al., Tangutoori et al. and Kawataki et al. are discussed above.
While Huang et al. discloses statins such as simvastatin and lovastatin, rosuvastatin is not disclosed.
Zadini et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rosuvastatin into the cerasomes of Liang et al., Mishra et al., Huang et al., Tangutoori et al. and Kawataki et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Huang et al. discloses that statins such as simvastatin or lovastatin can be delivered to atherosclerotic plaques. Zadini et al. discloses that the genus of statins that can be used in conjunction with a method of treating atherosclerosis include the specific statins exemplified by Huang et al. as well as rosuvastatin. The selection of a known member of a genus of therapeutic agents suggested for use in the applied prior art is well within the skill of the person of ordinary skill in the art as such agents may have slightly different properties that would suggest the selection of one known member of the genus over another for a particular application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618